In comDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-4, 7-8, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103394314 to UNIV ZHEJIANG Science & Tech., (hereinafter “UNIV ZHEJIANG”) in combination with US Patent 6204900 to Fergason, (hereinafter “Fergason”).
The disclosure of UNIV ZHEJIANG is discussed in the previous office action.
Specifically, as previously discussed UNIV ZHEJIANG discloses a  process for the preparation of a formaldehyde-free organic-inorganic microcapsule slurry comprising the steps of: 1) suspending in water inorganic particles consisting of non-chemically surface modified inorganic particles to form a water phase; 2) admixing at least one polyisocyanate with a hydrophobic active ingredient-containing oil to form an oil phase; and 3) adding the oil phase to the water phase and mixing them to form an oil-
The water phase is free from formaldehyde.
While amine is used in  the process as a catalyst in illustrative examples, use of another catalyst which does not contain any amine for interfacial reaction of isocyanate and polyol would have been obvious in view of well recognized functional equivalence of amine catalysts and, for example, tin base catalyst for the above identified reaction.  See, for example, Ferguson, .col. 11, lines 32-34.
The  inorganic particles have a particle size greater than 100 nm (from 100 to 500 nm) , and the particles may be , for example, tricalcium phosphate [0024]. 
The amounts of the inorganic particles in the water phase fully correspond to the claimed amounts as, for example, per illustrative example 1, [0048].
The hydrophobic active ingredient disclosed by UNIV ZHEJIANG is, for example, a rose oil, which is both perfume and flavor agents.
Therefore, the invention as claimed would have been obvious from the disclosures of the cited references and using another non amine-based .

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over UNIV ZHEJIANG in combination  with Fergason and further in combination with  WO 2015/091705 to FIRMENICH  SA., (hereinafter “Firmenich”).
	The rejection stands as per reasons of record and discussion above.

Response to Arguments
Applicant’s arguments with respect toll pending  claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The only argument presented by the applicants is concerned with the presence of amine catalysts in the process disclosed by Univ of Zhejiang is discussed above in the body of new rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ